Citation Nr: 0505273	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from August 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable rating effective July 18, 2001, 
the date of receipt of the veteran's claim.  

The veteran's appeal initially came before the Board in March 
2004, at which time the Board denied the veteran's appeal for 
an initial evaluation higher than 10 percent for bilateral 
tinnitus.  The Board remanded the issue of entitlement to an 
initial compensable rating for bilateral hearing loss to the 
RO for additional evidentiary development, including a 
current audiologic examination.  

After completion of actions taken pursuant to the remand, the 
RO continued its prior denial of an initial compensable 
rating for bilateral hearing loss and returned the case to 
the Board for further review on appeal.  


FINDING OF FACT

Bilateral hearing loss ear is manifested by no greater than 
level I hearing loss in either ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 2001 rating decision, the 
September 2002 Statement of the Case and the July 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The Statement of the Case sets 
forth the text of the VCAA regulations.  

In addition, in August 2003 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The March 
2004 letter specifically advised him that to obtain a higher 
evaluation he should submit evidence that his bilateral 
hearing loss had worsened.  

The letter advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letter explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the VCAA notice letters did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
left open the possibility that a notice error may be found to 
be non-prejudicial to a claimant.  All the VCAA requires is 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the deficiency in the timing of the VCAA 
notice letter was harmless error.  The requisite notification 
was ultimately provided before the original transfer and 
certification of the case to the Board and the second 
notification was provided before the case was returned to the 
Board after the remand.  After each notice, the veteran was 
given ample time in which to respond.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  He has in fact responded by submitting both 
evidence and argument to support his claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the notices sent to him have 
the cumulative effect of advising him that any and all 
examination relevant to his claim should be submitted to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single timely notice to the appellant 
covering all content requirements is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  The 
veteran has undergone two VA audiology examinations in 
connection with his claim for an initial compensable rating 
for hearing loss.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2004).  

The rating schedule contains additional provisions for 
evaluating exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

The veteran's original claim for service connection for 
bilateral hearing loss was received at the RO in July 2001.  

In support of the claim the veteran submitted a statement 
from a private physician noting that he had diminished 
hearing associated with exposure to noise while serving as a 
helicopter pilot.  Attached was a recent audiogram.  The pure 
tone thresholds at 1,000, 2,000 and 4,000 hertz were 20, 30 
and 55 decibels in the right ear and 15, 25 and 55 decibels 
in the left ear, respectively.  No findings for 3,000 hertz 
were reported.  Speech recognition in a noisy background was 
84 percent in the right ear and 60 percent in the left ear, 
results that were characterized as good.  

The veteran had a VA audiology examination in December 2001 
in connection with his claim.  He related that the situation 
presenting the greatest difficulty was having a conversation 
in a crowded place such as a restaurant.  On audiometric 
testing, the pure tone thresholds at 1,000, 2,000, 3,000 and 
4000 hertz were 15, 20 35 and 50 decibels in the right ear 
and 20, 30, 45 and 65 decibels in the left ear.  The speech 
reception thresholds were 100 percent bilaterally.  

The results were interpreted to show hearing in the right ear 
which was within the normal limits for the lower and middle 
frequencies sloping to mild to moderate sensorineural hearing 
loss in the higher speech frequencies.  The hearing in the 
left ear was within normal limits in the lower frequencies 
sloping to moderate to moderately severe sensorineural 
hearing loss in the higher frequencies.  

In an October 2002 statement and in his substantive appeal, 
the veteran argued that the examination on which the rating 
was based was not professionally administered because he was 
given improper instructions before the speech discrimination 
test and because no tape or disc was used to announce the 
words during the test.  

The veteran was afforded additional VA audiometric testing in 
April 2004 pursuant to the Board's remand.  He stated that 
his hearing loss bothered him most when any kind of 
background noise was present.  On audiometric testing, the 
pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 hertz 
were 10, 25, 35 and 60 decibels in the right ear and 10, 25, 
30 and 60 decibels in the left ear.  The speech reception 
thresholds using the Maryland CNC worksheet were 100 percent 
in the right ear and 96 percent in the left ear.  The 
examiner stated that the results were consistent with those 
obtained at the 2001 VA examination.  The results were 
interpreted to show normal hearing thresholds from 250 to 
2,000 hertz sloping to mild sensorineural hearing loss at 
3,000 hertz and a moderately severe hearing loss bilaterally.  


Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for bilateral 
hearing loss.  Consequently, as noted above, separate ratings 
known as "staged ratings" are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the present 
case, the record does show a fluctuation in the degree of 
impairment resulting from bilateral hearing loss during the 
period covered by the service connection award such as to 
warrant the assignment of a staged rating for any individual 
time segment.  
Ratings for service-connected bilateral hearing loss are 
assigned in accordance with a formula incorporated into the 
VA rating schedule in chart form which identifies eleven 
levels of hearing loss impairment for which numeric 
designations are assigned.  The selection of the disability 
evaluation appropriate in any particular case is established 
by the mechanical application of the rating criteria to the 
numeric designations assigned on the basis of the audiometric 
test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

In the present case, the pure tone thresholds obtained in 
December 2001 showed an average decibel loss of 30 decibels 
in each ear at the four relevant frequencies, with speech 
discrimination scores of 100 percent in each ear.  On the 
April 2004 examination, the average decibel loss at these 
frequencies was 31 decibels in each ear with speech 
discrimination scores of 100 percent in the right ear and 96 
percent in the left ear.  

Comparison of these speech recognition scores and average 
pure tone audiometry thresholds to the regulatory 
requirements shows that the veteran had Level I hearing in 
each ear on both of the VA examinations.  Under Table VII of 
the rating schedule, Level I hearing in the each ear 
translates to a noncompensable rating for the veteran's 
service-connected hearing loss.  

The pure tone thresholds reported in the private testing 
report submitted by the veteran approximate those recorded on 
the VA examinations.  The speech reception thresholds were 
considerably lower than the VA thresholds, but the testing 
protocol used to obtain those results, though present in the 
file, is not identified by name.  By regulation, speech 
reception scores used for VA rating purposes are obtained 
through the Maryland CNC word recognition test.  See 
38 C.F.R. § 4.85 (2004).  

It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
frequencies are 55 decibels or more or where there is a wide 
discrepancy between the decibels reported at 1,000 and 2,000 
hertz.  
If either is shown, the speech discrimination scores need not 
be considered.  

In the present case, the test scores obtained on the two VA 
audiology examinations do not qualify for special treatment 
under these provisions since in both cases the pure tone 
thresholds in either ear were not 55 decibels or more at each 
relevant frequency and the discrepancy between the thresholds 
at 1,000 and 2,000 hertz was far less than that required by 
the regulation.  

The Board has noted the veteran's allegations regarding the 
manner in which the VA speech discrimination testing was 
administered.  The results from each of the VA examinations 
conform to the regulatory specifications and were obtained 
and certified by a qualified audiology professional.  

Furthermore, it appears that the veteran is not a medical 
professional, in which case he is not competent by law to 
offer an opinion on medical matters.  The CAVC has held that 
a lay person is not competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The CAVC has also stated that 
"[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered by the Board."  Hyder v. Derwinski, 
1 Vet. App. 221, 222 (1991).  

The rating schedule does not make provision for consideration 
of a claimant's subjective complaints regarding hearing 
problems encountered in everyday hearing situations when 
rating a hearing loss disability.  The veteran's complaints 
regarding hearing problems encountered in conversation in the 
presence of background noise are credible in the context of 
the audiometric test results obtained on VA examinations.  
However, the rating criteria do not make provision for 
consideration of situational hearing problems for rating 
purposes.  


Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for an initial 
compensable rating for bilateral hearing loss, and that the 
benefit of the doubt rule therefore does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO did not specifically 
document its consideration of the applicability of assignment 
of an extraschedular evaluation.  Nonetheless, the claim on 
appeal if for initial increased (compensable) evaluation for 
bilateral hearing loss on a schedular and by implication 
extraschedular basis.  

The veteran and his representative have had sufficient 
opportunity to argue for a compensable evaluation on either 
basis, and have been notified on numerous occasions to submit 
evidence in support thereof.  Accordingly, there is no 
prejudice to the veteran's in the Board's consideration of 
increased compensation benefits on this basis.  VAOPGCPREC 6-
96; Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral hearing loss disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


